Lipscomb, J.
The error, assigned in this case, is, that the Court below erred in overruling the motion for a continuance.
The record does not show why it was continued at the first Term, nor at the instance of which party. The continuance, asked for by the defendant, was at the second Term. It is specific, in showing the grounds of the application, but is insufficient in showing the means taken by the affiant to procure the evidence of the witnesses in California. It avers the taking out a commission, and the time when so taken out, but does not specify the mode or the time when it was transmitted ; and we believe that in the exercise of a sound discretion, on the sufficiency of the showing for a continuance, the Court did not err in overruling the application. It is therefore affirmed.
Judgment affirmed.